OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously reversed upon the law, fine, if paid, remitted and simplified information dismissed.
*51The complainant officer testified at the trial that he observed defendant driving in Pearl River and that both she and her passenger, a juvenile male, were not wearing their seat belts. He stopped the vehicle and saw that the passenger was wearing his lap belt only and not the shoulder harness.
Defendant testified that her 1992 Geo Prism was equipped with lap and shoulder belts which were not one piece. Her son does not wear the shoulder harness because it “hits” him too high on the shoulder and bothers him.
The trial court found defendant guilty stating that all individuals were required to wear both lap and shoulder restraints when a vehicle was equipped with both.
Without wishing to condone defendant’s son’s failure to use his shoulder restraint, we disagree. The officer’s observations of what he thought were “seat belt violation[s]” justified his initial stop of defendant and her son (People v Banks, 85 NY2d 558, 562, cert denied 516 US 868). The question of whether defendant was guilty of violating the subject provision because her son was wearing a lap belt and leaving the shoulder harness unconnected, however, requires a careful perusal of the statutory language itself. Vehicle and Traffic Law § 1229-c (2) uses the term, “safety belt,” in the singular when it states, “No person shall operate a motor vehicle unless all front seát passengers under the age of sixteen are restrained by a safety belt” (emphasis added). While the term, “safety belt,” is not expressly defined in the statute, said term can refer to either “seat safety belts” or “shoulder harness safety belts” (see, Vehicle and Traffic Law § 383 [4-a], [5]; 15 NYCRR 49.2 [b]).
Inasmuch as defendant’s son was restrained by a safety belt, viz., a seat safety belt, defendant should not have been deemed in violation of Vehicle and Traffic Law § 1229-c.
DiPaola, P. J., Ingrassia and Floyd, JJ., concur.